Plaintiff in error filed its suit in replevin against H.G. Rogers and the Purcell Bank  Trust Company, as defendants, for possession of certain cattle and damages for the unlawful detention of the same. The defendant R.G. Rogers made no defense, and judgment was rendered against him in favor of the plaintiff by default. The Purcell Bank  Trust Company filed its answer, asserting the right to the possession of the cattle by reason of a lien against the cattle for feed and pasture for the said cattle furnished at the request of R.G. Rogers and with the consent of the plaintiff. Judgment was rendered by the trial court for the plaintiff for the possession of the cattle subject to the lien of the defendant Purcell Bank  Trust Company for its feed claim in the sum of $1,680, and interest. From this judgment the plaintiff has appealed.
The undisputed evidence shows that the defendant Purcell Bank Trust Company held a chattel mortgage executed by R.G. Rogers on certain crops belonging to him, *Page 198 
located in McClain county, Okla., and that the plaintiff, State Exchange Bank of Oklahoma City, held a mortgage executed by R.G. Rogers on the cattle in controversy, which were owned by R.G. Rogers and located in McClain county, Okla. During the time that these mortgages existed, and while Rogers had possession of the crops and the cattle, the crops which were mortgaged to the defendant were by him fed to the cattle which were mortgaged by him to the plaintiff. Both plaintiff and defendant had knowledge of the fact that the crops were being fed by Rogers to the cattle which were mortgaged to the plaintiff. The defendant claims that it is entitled to a lien on the cattle under section 3983, Comp. Stat. 1921, which reads:
"Any person, partnership, firm or corporation in this state or in any border county of the adjacent states, furnishing or providing to the owner of such domestic animals any corn, feed, forage or hay, for the sustenance of such domestic animals, shall have a lien on said animals for the amount due for such corn, forage, feed and hay."
It is the contention of the defendant that it had a special ownership in the feed by reason of its chattel mortgage on the crops belonging to Rogers, and, therefore, comes within the provisions of the above statute. This court has held that a chattel mortgage does not convey title to the mortgaged property, but only creates a lien thereon. Litz v. Exchange Bank of Alva, 15 Okla. 564, 83 P. 790; Smith-Wogan Hardware Imp. Co. v. Rice, 34 Okla. 294, 125 P. 456; Nicholson v. Bynum, 62 Okla. 167, 162 P. 740; First State Bank of Lamont v. Ware, 71 Oklahoma, 174 P. 273.
The above statute gives to the person furnishing feed to the owner of domestic animals a lien on such animals; but in this case the defendant did not own the feed and did not furnish it. The feed was owned by Rogers, and fed by him to his own cattle, and, under these circumstances, defendant acquired no lien on the cattle by reason of the above statutes.
The judgment of the trial court is reversed, and cause remanded, with directions to enter judgment for the plaintiff for the possession of the cattle and against the defendant on its lien claim.
JOHNSON, C. J., and McNEILL, NICHOLSON, and MASON, JJ., concur.